Opinion by
Porter, J.,
The plaintiff is a corporation of the State of Illinois, and the owner of a patent covering a certain kind of ventilator. This action is brought to recover the price of three of said ventilators averred to have been sold by the plaintiff to the defendants. The defendants are manufacturers having a factory in the City of Philadelphia, and for several years had, in that city, been making the ventilators for the plaintiff and shipping them to such places, in Pennsylvania and other states, as were designated by the plaintiff. It is very clear that, although the owner of the patent was an Illinois corporation, the manufacture of the ventilators in the State of Pennsylvania and the sale thereof within this State did not involve interstate commerce. The plaintiff paid to the defendants a price agreed upon for manufacturing the ventilators and then sold them to parties in the State of Pennsylvania and elsewhere at such prices as it saw fit. The three ventilators involved in this particular transaction were manufactured in Philadelphia and were there sold to these defendants. The plaintiff, being *299a foreign corporation, bad not complied with tbe statutes requiring it to register in order to entitle it to do business in tbis State. Tbe opinion of Judge Davis, of tbe court below, in entering judgment in favor of tbe defendants non obstante veredicto, fully vindicates bis conclusion that tbe plaintiff was not entitled to recover and renders further discussion unnecessary.
Tbe judgment is affirmed.
Henderson and Head, JJ., dissent.